Citation Nr: 1611095	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  15-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin condition of the bilateral feet and ankles.

2.  Entitlement to service connection for a skin condition of the bilateral feet and ankles.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, adjustment disorder with mixed emotions, and psychosis.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to an initial compensable rating for residual of fusion, 4th toe, left foot ("left foot disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Little Rock, Arkansas and Waco, Texas.  A May 2011 rating decision from the Little Rock, Arkansas RO granted service connection for a left foot disability and assigned a noncompensable disability rating.  A February 2013 rating decision from the Little Rock, Arkansas RO, in pertinent part, denied entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, PTSD, and bilateral hearing loss.  The February 2013 rating decision also reopened and denied entitlement to service connection for a skin condition of the bilateral feet and ankles.  A December 2014 rating decision from the Waco, Texas RO reopened and denied entitlement to service connection for bilateral hearing loss.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The Board notes that the claims of entitlement to service connection for a skin condition of the bilateral feet and ankles and bilateral hearing loss were previously denied in February 2009 and February 2013 rating decisions.  The Board acknowledges that the RO reopened these issues and adjudicated them on the merits.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the issues.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues have been recharacterized accordingly.

The Board also notes that subsequent to the May 2011 rating decision that granted entitlement to service connection for a left foot disability and assigned a noncompensable disability rating, the Veteran filed a claim for an increased rating in January 2012.  In a February 2013 rating decision, the RO denied the Veteran's claim for an increased rating.  The Veteran filed a notice of disagreement with the February 2013 rating decision in July 2013.  Thereafter, in August 2014, the AOJ received additional VA treatment records, including a record from April 2012 showing that the Veteran complained of severe foot pain.  

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased ratings claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Here, while the April 2012 VA treatment record was not in the claims file within one year of the May 2011 rating decision, it was in the constructive possession of VA adjudicators when it was generated and, thus, must be considered as having been of record within one year of the May 2011 decision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, although the Veteran did not express disagreement with the May 2011 rating decision granting entitlement to service connection, the April 2012 treatment record, which suggests a worsening of the Veteran's left foot disability, constitutes new and material evidence received within one year of the May 2011 determination, and thus, that rating decision did not become final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2015).  Therefore, despite the RO's characterization of this claim as a new claim for an increased rating, the Board finds that this claim is properly characterized as an appeal of the initial rating in the May 2011 rating decision, and the issue has been recharacterized accordingly.

The issue of entitlement to service connection for PTSD has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for a left foot disability and entitlement to service connection for a skin condition, an acquired psychiatric disorder, peripheral neuropathy of the bilateral upper and lower extremities, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied entitlement to service connection for a skin condition of the bilateral feet and ankles.  The Veteran filed a timely notice of disagreement and was issued a statement of the case; however, he did not perfect an appeal of that denial.

2.  Additional evidence received since the RO's February 2009 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a skin condition of the bilateral feet and ankles and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin condition of the bilateral feet and ankles.

3.  In a February 2013 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

4.  Additional evidence received since the RO's February 2013 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision is final as to the claim of entitlement to service connection for a skin condition of the bilateral feet and ankles.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a skin condition of the bilateral feet and ankles.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The February 2013 rating decision is final as to the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a skin condition and bilateral hearing loss is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence

The Veteran's claims of entitlement to service connection for a skin condition of the bilateral feet and ankles and bilateral hearing loss were previously denied, and the Veteran seeks to reopen these claims.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Skin Condition 

The Veteran suffers from a skin disorder of the bilateral feet and ankles, which he contends was incurred in service.  His claim of entitlement to service connection for a skin condition of the bilateral feet and ankles was initially denied in a February 2009 rating decision on the basis that there was no evidence of a chronic skin disease which was incurred in service.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  The Veteran filed a timely notice of disagreement with the decision and was issued a statement of the case in September 2011.  However, the Veteran did not timely perfect his appeal.  Therefore, the February 2009 rating decision became final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § § 3.156(a); 20.1103; Shade, 24 Vet. App. 110.

Relevant evidence of record at the time of the February 2009 rating decision included service treatment records, VA treatment records, and lay statements.  Based on this evidence, the RO concluded that the Veteran did not have a rash that was either incurred in or aggravated by military service and denied the Veteran's claim for service connection.

In January 2012, the Veteran requested that his claim for entitlement to service connection for a skin condition of the bilateral feet and ankles be reopened.  Relevant additional evidence received since the RO's February 2009 rating decision includes additional VA treatment records showing treatment for rashes of the feet and ankles and ankle swelling and discoloration, VA examination reports regarding the Veteran's skin condition of the bilateral feet and ankles, and the Veteran's lay statements indicating that his skin condition of the bilateral feet and ankles started in service due to having to wear boots for extended periods of time.  This evidence was not previously on file at the time of the RO's February 2009 decision; thus, it is new.  The evidence is also material because the statements suggest that the Veteran experienced foot and ankle rashes in service.  Specifically, when the claim was previously denied by the RO, the determination was that the Veteran did not have chronic skin condition that was the result of service, in part, because there was no evidence of treatment in service.  The newly received evidence shows that the Veteran experienced problems with his feet and ankles in service and after service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a skin condition of the bilateral feet and ankles, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, when viewed as a whole, the new evidence contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's skin condition.  

Accordingly, the claim of entitlement to service connection for a skin condition of the bilateral feet and ankles is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.

Bilateral Hearing Loss

The Veteran's claim of entitlement to service connection for bilateral hearing loss was previously denied and the Veteran seeks to reopen the claim.

The Veteran initially filed a claim of entitlement to service connection for bilateral hearing loss in January 2012.  In a February 2013 rating decision, the RO denied the claim on the basis that the evidence did not show a current diagnosis of left ear hearing loss and that there was no evidence of a nexus between the current right ear hearing loss and service.  The Veteran was notified of the decision and his appellate rights by a letter dated later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The January 2012 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's February 2013 rating decision included the Veteran's service treatment records, VA treatment records, and a VA examination report.  Based on this evidence, the RO concluded that the Veteran did not have a current bilateral hearing loss disability that was incurred in or caused by service and denied the Veteran's claim for service connection.

In August 2014, the Veteran requested that his claim of entitlement to service connection for bilateral hearing loss be reopened.  Relevant additional evidence received since the RO's February 2013 rating decision includes additional VA treatment records showing diagnoses of and treatment for bilateral hearing loss, a private audiogram showing puretone thresholds in both ears constituting hearing loss for VA purposes, and the Veteran's lay statements regarding the onset of his hearing loss symptoms.  

This evidence was not previously on file at the time of the RO's February 2013 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing elements of a current disability and nexus, which are the reasons that the claim was previously denied.  Specifically, the claim was initially denied because there was no evidence that the Veteran had a right ear hearing loss disability and because there was no evidence of a nexus between the Veteran's left ear hearing loss and service.  The newly received evidence consists of treatment records showing that the Veteran has been diagnosed with right ear hearing loss, as well as lay statements regarding the Veteran's extensive noise exposure in service.  Thus, the new evidence relates to unestablished facts necessary to substantiate a claim of entitlement to service connection for bilateral hearing loss, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin condition of the bilateral feet and ankles is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and the appeal is granted to this extent only.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Outstanding Records

The record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  Specifically, a May 2014 VA treatment record shows that the Veteran was filling paperwork for disability, a September 2014 VA treatment record indicates that the Veteran had been awarded SSI benefits, and a November 2014 VA treatment record indicates that the Veteran was on "disability due to neuropathy."  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  On remand, the Veteran's complete SSA records should be obtained.

Remand is also required to obtain private treatment records.  During a September 2005 VA primary care visit to establish are at the VA, the Veteran reported that he was being treated for peripheral neuropathy by his private doctor.  There are no private treatment records associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained.  

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due to in-service noise exposure while working at the shooting range in the Marine Corps.  The Veteran asserts that while working at the shooting range, he was subjected to mortar fire, rifle fire, and tank fire on a daily basis.  See March 2013 Statement in Support of Claim.  Additionally, the Veteran reported noise exposure as a field marine.  See August 2012 VA Examination Report.  

The Veteran's service records indicate that he served as a rifleman.  As this military occupational specialty (MOS) has been determined by the Department of Defense to involve a "highly probable" likelihood of hazardous noise exposure, in-service noise exposure is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" likelihood of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  

Service treatment records are silent for complaints of or treatment for hearing loss.  The Veteran's May 1977 entrance examination, to include audiological results, is illegible.  However, an April 1979 service treatment record indicates that it contains "reference audiogram transcribed from official SF 99, date 21 May 1977."  This note reveals audiological results as follows:

HERTZ
500	 
1000 	
2000
3000 		
4000	 
RIGHT
5 	
5	
5		 
5
5	
	
LEFT
10
10
20
15
15

A June 1980 re-enlistment examination reveals audiological results as follows:

HERTZ
500	 
1000 	
2000
3000 		
4000	 
RIGHT
10 	
10	
20		 
15
5	
	
LEFT
10
15
5
10
10

The Veteran's June 1983 discharge examination reveals audiological results as follows:

HERTZ
500	 
1000 	
2000
3000 		
4000	 
RIGHT
10 	
10	
15		 
5
10	
	
LEFT
15
15
10
5
15

Thus, although the Veteran's discharge audiogram was within normal limits bilaterally, the re-enlistment examination shows defective hearing at the 2000 Hertz frequency in the right ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (holding defective hearing is characterized by hearing acuity greater than 20 decibels).  Moreover, the Veteran's exams suggest a significant hearing threshold shift bilaterally from entrance to separation. 

Post-service VA treatment records show treatment for bilateral hearing loss.  A July 2009 VA treatment record shows that the Veteran reported hearing loss since 1982 "when he was moved to a unit that was exposed to a lot of noise."  An audiogram showed mild sensorineural hearing loss bilaterally, and word recognition score were 92% bilaterally.  

A May 2012 VA treatment record reveals audiological results as follows:

HERTZ
500	 
1000 	
2000
3000 		
4000	 
RIGHT
30 	
30	
35		 
30
30	
	
LEFT
25
30
30
25
30

These results meet the definition of hearing impairment, as defined by VA regulations.  See 38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in August 2012.  The Veteran reported in-service noise exposure on the live fire range, and he denied post-service noise exposure.  On that date, pure tone thresholds, in decibels, were as follows: 

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 
RIGHT
35 	
30	
35		 
35	
40	
LEFT
20
25
25
25
30

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Regarding the etiology of the Veteran's hearing loss, the examiner first noted that "no entrance exam was provided in the military file."  The examiner also noted that the Veteran's discharge exam "revealed normal hearing acuity bilaterally with hearing thresholds of no greater than 15dB for the rating frequencies."  The examiner concluded that "[b]ecause the Veteran exited the military with normal hearing acuity bilaterally, it is less likely than not that the current hearing loss is related to military service."  

The Board finds the August 2012 examination report is incomplete for several reasons.  As an initial matter, the examiner's statements regarding the Veteran's service treatment records are inaccurate and reflect a less than thorough review of the evidence.  In this regard, the examiner incorrectly indicated that the only in-service examination of record was the Veteran's discharge examination; however, as noted above, both an enlistment examination and a re-enlistment examination are included in the Veteran's service treatment records.  The examiner did not discuss these records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  As the opinion appears to have been based on an inaccurate factual premise, it is incomplete and a new opinion is needed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Moreover, the VA examiner based the negative nexus opinion on a finding that the Veteran's hearing at separation was within normal limits.  Hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, the Board finds this rationale requires further clarification in light of the fact that audiograms dated in June 1980 and June 1983 appear to show significant threshold shifts when compared to the Veteran's May 1977 entrance examination.  As noted above, the examiner did not address this evidence in rendering a negative nexus opinion.  Accordingly, the claim must be remanded for an addendum opinion with a more complete rationale regarding the etiology of the Veteran's currently diagnosed bilateral hearing loss.

Acquired Psychiatric Disorder

The Veteran has reported several in-service stressors that he contends caused his acquired psychiatric disorders.  The Veteran reported that he witnessed fellow Marines trying to kill themselves in basic training.  The Veteran also reported that he was subjected to water torture and sand torture during prisoner of war (POW) training.  Additionally, the Veteran reported that he witnessed a Marine die during training at 29 Palms and that he had to perform remains recovery.  The Veteran also reported that he thought he killed his friend during live fire training.  The Veteran also indicated that his father and mother died while he was overseas and that he was not allowed to attend the funerals.  In addition, the Veteran reported that his wife left him while he was in the military.  Finally, the Veteran reported that while stationed in Korea, he was shot at frequently while guarding an ammunition depot.

A July 1980 service treatment record shows that the Veteran reported recurrent headaches brought on by stress.  The Veteran indicated that he was "undergoing stress from home activities and work environment."  Service treatment records are otherwise silent for complaints of or treatment for an acquired psychiatric disorder.  

Post-service VA treatment records show multiple psychiatric diagnoses, including depressive disorder, adjustment disorder with mixed emotions, and psychosis.  On several occasions, the Veteran's psychiatric conditions have been linked to the Veteran's in-service experiences.  In September 2012, the Veteran was evaluated at a VA psychiatric clinic for "dreams about service trauma."  The Veteran reported having dreams "off and on for many years."  The Veteran indicated that he mainly dreams of an experience during a live-fire exercise, where he momentarily thought that he had shot and killed one of his friends.  The Veteran also reported dreaming about another episode during a camping exercise when he woke up one morning and realized that he was dangling off of the edge of a cliff.  The Veteran further reported that he guarded the "ammo dump" at Okinawa and that "people would shoot at you, and there wasn't anywhere to run and hide because we were surrounded by ammo."  A July 2014 VA mental health note shows that the Veteran reported dreams about a friend who ran in front of his gun in basic training.  The Veteran also reported experiencing auditory hallucinations since the military.  Later in July 2014, the Veteran reported recurrent dreams of being chased by an armored tank.  A November 2014 VA mental health treatment note shows that the Veteran reported nightmares of almost killing his best friend during an exercise sometime between 1980 and 1981.  The Veteran also reported that his wife left him when he was in Japan and that he had been depressed since that time.  A January 2015 VA mental health note shows that the Veteran reported auditory hallucinations in the form of "my brother" that he has been talking to since Germany.  He also reported that he served in Korea and guarded the ammo dump, where North Koreans fired at him and he was not allowed to return fire.  A March 2015 VA mental health note shows that the Veteran reported distress at "almost" killing his best friend during a training exercise.  He indicated that his distress over this incident was exacerbated by his wife leaving him in 1980/1981.  A June 2015 VA mental health note shows that the Veteran reported hearing voices in 1981 after his mother died.  A July 2015 VA mental health note shows that the Veteran reported reoccurring dreams about one particular military exercise when his helicopter crashed.  

The Board notes that, to date, the Veteran has never been afforded a VA psychiatric examination and medical opinion for this claim.  As detailed above, the claims file contains lay and medical evidence of a current disorder, in-service incurrences, and an indication that the disorder may be related to service.  The Board thus finds that the Veteran's reported in-service stressors and diagnoses indicating a relationship to service is enough to meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As such, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorders.

Additionally, the Board notes that it does not appear that the RO contacted the U. S. Army & Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed in-service stressors.  In a January 2012 statement, the Veteran reported that during a live fire exercise "a couple [of] Marines were killed at 29 Palms [and] I had to perform remains recovery."  In a May 2012 letter, the RO notified the Veteran that his statement did not meet the minimum level of detail needed for VA to seek assistance from the JSRRC, and it requested that the Veteran provided additional details.  In June 2012, the RO contacted the Marine Corps Archives and Special Collections for information regarding the Veteran's claim that "he was on a live fire exercise in 1981 at 29 Palms where members of his unit were killed."  The RO provided the Veteran's service number and his unit of assignment.  In July 2012, the RO received a Command Chronology for the Veteran's unit for the period of January 1981 to June 1981.  There was no evidence of a Marine killed during live fire training during this period.  According to a memorandum dated in September 2012, the RO determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the JSRRC and insufficient to allow for meaningful research in the Marine Corps or National Archives and Records Administration (NARA) records.

Subsequent to that memorandum, the Veteran submitted evidence of additional stressors, as detailed above, to include being shot at while stationed in Korea.  The Board notes that no attempt has been made to verify these additional stressors.  The Board finds that on remand the Veteran should be provided with one more opportunity to provide more specific information regarding his claimed in-service stressors, to include the additional stressors the Veteran referenced in more recent correspondence.  If adequate information is obtained from the Veteran, further efforts should be made to verify his claimed stressors.  

The Board further notes that the Veteran's reports of being shot at in Korea pertain to general fear of hostile military or terrorist activity.  VA regulations governing service connection for PTSD provide that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  As such, the more lenient evidentiary standard might be applicable to this case.  However, although the Veteran's DD 214s indicate that the Veteran had at least one year of foreign or sea service, to date, the Veteran's complete service personnel records are not of record.  Thus, the Board is unable to ascertain the extent of the Veteran's foreign service (i.e., whether he was stationed in Korea and/or whether he experienced any direct combat, or fear of hostile military or terrorist activity) to support a diagnosis of PTSD.  Therefore, a remand to obtain all outstanding service personnel records is required.

Peripheral Neuropathy

The Veteran contends that he is entitled to service connection for his currently diagnosed bilateral carpal tunnel syndrome.  Specifically, the Veteran alleges that his right arm started hurting when he was in the Marine Corps and that he went to sick call for his arm only one time.  He further contends that his bilateral carpal tunnel syndrome was caused by frequent hiking while carrying his weapon in his right hand and carrying a pack on his back.  During the January 2016 hearing, the Veteran testified that the strap of his pack would cut into his back and cut off the circulation to his arms, which would cause them to become numb.  

Regarding a lower extremity peripheral nerve condition, the Veteran contends that service connection is warranted because he experienced pain in his lower extremities during service due to frequent walking and running up and down hills.  See January 2016 Hearing Transcript.

An October 1978 service treatment record shows a complaint of pain in the left knee and thigh.  A February 1980 service treatment record shows that the Veteran reported right shoulder pain, numbness, and weakness that radiates into the right hand.  A separate February 1980 service treatment record shows treatment for right arm pain and an assessment of muscle strain.  An April 1980 service treatment record shows treatment for "continuous chronic right arm pain from elbow radiating to shoulders and scapula."  The assessment was "right elbow and shoulder pain etiology unknown."  

A September 2005 VA treatment record shows that the Veteran reported "on and off numbness and tingling on all his extremities because of Peripheral Neuropathy."  The Veteran also reported that he was "on Foltx prescribed by his private md."  Subsequent VA treatment records show frequent complaints related to upper and lower extremity pain, numbness, and weakness.  Diagnoses include polyneuropathy, bilateral carpal tunnel syndrome, meralgia paresthetica, and bilateral femoral cutaneous neuropathy.

The Veteran was afforded a VA peripheral nerves condition examination in October 2012.  The examiner indicated that the Veteran's only peripheral nerve condition was right carpal tunnel syndrome.  The examiner also indicated that there was "no evidence of a lower extremity peripheral neuropathy per physical exam of 10/30/12."  The Veteran reported mild paresthesias and numbness of the bilateral upper and lower extremities.  The examiner indicated that there were no symptoms of pain to the bilateral upper and lower extremities.  A reflex exam revealed abnormal deep tendon reflexes of the bilateral biceps, the bilateral triceps, the bilateral brachioradialis, the right knee, and the bilateral ankles.  The examiner opined that the Veteran's bilateral carpal tunnel syndrome was less likely as not related to service because the "Veteran was treated for right triceps strain and bicipital tendonitis in service; these conditions are not due to a peripheral nerve condition."  Additionally, the examiner opined that bilateral carpel tunnel syndrome is "more than likely related to his 19 year occupation as a cook." 

Regarding a lower extremity peripheral neuropathy condition, the examiner indicated that the "Veteran was treated for a knee contusion in service; that condition is not related to a peripheral nerve condition."  The examiner also noted that "[n]o clinical evidence of a lower extremity peripheral neuropathy was found on examination."  

The Board finds that an addendum opinion is necessary.  Regarding upper extremity peripheral neuropathy, the Board notes that the examiner did not discuss service treatment records showing complaints of pain, numbness, and weakness radiating from the shoulder to the hand and from the elbow to the shoulder.  Moreover, although the examiner opined as to the etiology of the Veteran's bilateral carpal tunnel syndrome, it appears that the Veteran may have a peripheral neuropathy condition separate and distinct from carpal tunnel syndrome.  For example, a December 2006 VA occupational therapy consultation note reflects the therapist's opinion that the Veteran's signs and symptoms "are more inclusive than simple CTS secondary to extraneous [complaints] in additional to CTS [signs and symptoms]."  Similarly, an August 2012 VA treatment note shows a diagnostic impression of "right CTS with concurrent peripheral neuropathy of unclear etiology," and a December 2012 VA neurology note reflects a diagnosis of "sensory polyneuropathy with superimposed bilateral CTS."  Additionally, more recent VA treatment records show continuing treatment for peripheral neuropathy and paresthesias of the upper extremities, without a diagnosis of carpal tunnel syndrome.  See, e.g., May 2015 VA Treatment Record.  An opinion as to the etiology of all of the Veteran's diagnosed upper extremity peripheral neuropathy conditions should be obtained on remand.

Regarding a lower extremity peripheral neuropathy condition, the October 2012 VA examiner indicated that the Veteran did not have such a condition.  However, the same VA examiner noted that the Veteran reported mild paresthesias and numbness of the lower extremities and a reflex examination showed abnormal results of the lower extremities.  Moreover, since that examination, the Veteran has been diagnosed with meralgia paresthetica, bilateral femoral cutaneous neuropathy, and left lateral femoral cutaneous nerve entrapment.  See April 2014 VA Treatment Record; May 2014 VA Treatment Record.  On remand, the Veteran should be provided with a new VA examination in order to obtain an etiology opinion regarding all of the currently diagnosed lower extremity peripheral nerve conditions.

Additionally, in February 2015, the Veteran raised the issue of lower extremity peripheral neuropathy as secondary to his service-connected left foot disability.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for a disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).  

In May 2015, a VA examiner opined that the Veteran's lower extremity peripheral nerve condition was not caused by the Veteran's service-connected left foot disability.  However, the examiner did not provided an opinion regarding the aggravation aspect of secondary service connection.  The United States Court of Appeals for Veterans Claims has made it clear than an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Accordingly, on remand, a medical opinion should be obtained regarding whether any of the Veteran's currently diagnosed lower extremity peripheral nerve conditions were at least as likely as not caused by or aggravated by the Veteran's service-connected left foot disability.

Skin Condition

The Veteran contends that he developed a skin condition of the bilateral ankles and feet during service when he was required to wear his boots for long periods of time.  

Service treatment records show treatment for a local infection of the right ankle due to a blister in August 1977.  Also in August 1977, the Veteran was treated for tinea pedis.  In April 1978, the Veteran was treated for a rash of the left foot, and in June 1978, the Veteran was seen at sick call twice for complaints related to athlete's foot.  In June 1979, the Veteran was diagnosed with an infection of the left foot secondary to fungus.

VA treatment records show treatment for various foot and ankle skin conditions.  A December 2010 VA treatment note shows that the Veteran reported a painful rash "around where his boots touch the skin."  On examination, the Veteran had pedal edema and "excoriation, chronic skin changes from feet to above ankles in a distinct distribution, flaking and thickening."  The diagnosis was fungal dermatitis.  An August 2012 foot examination showed that the veteran had bilateral onychomycosis and maceration in web spaces.  A May 2014 VA treatment record shows an assessment of "eczema to lower extremities."  A February 2015 VA treatment record shows that the Veteran had hyperpigmented skin around his ankles.  He was diagnosed with chronic eczema.  A February 2015 VA podiatry consult shows that the Veteran had "skin discoloration involving lower one third of both legs" and that three keratotic areas were pared from the Veteran's feet.  The Veteran was also prescribed medication for "dry skin feet."  A March 2015 VA treatment record shows that the Veteran complained of ankle pain and swelling with an onset "while wearing boots in service."  The Veteran had "dark pigmented skin above ankle."  On examination, the Veteran had edema and hyperpigmentation of the anterior, distal third of the tibial region.  An April 2015 VA treatment record shows an evaluation for "ankle swelling and pigmentation."  On examination, the Veteran had medial ankle pigmentation, his ankles were tender to touch on palpation, and there were HPK lesions.  

The Veteran was afforded a VA skin diseases examination in October 2012.  The examiner indicated that according to the Veteran's service medical records, the Veteran was treated for a local skin infection of the anterior aspect of his right ankle due to blister in August 1977.  The examiner further noted that "he did not have a recurrence while in service nor since that time according to the claims file records."  The examiner also noted that the Veteran was treated for fungal dermatitis of the feet in 2010.  On physical examination, both feet were dry and dark with "a board like texture."  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by service.  The examiner indicated that in service, the Veteran was treated for a local skin infection of the right ankle that healed without residuals and did not reoccur, and that post-service, the Veteran was diagnosed with a fungal infection of both feet.  The examiner concluded that "[f]ungi are a different species from bacteria and thus, the current fungal infection is not related to the bacterial infection in 1977."  

The Veteran was afforded a VA ankle conditions examination in May 2015.  The examiner indicated that the Veteran did not have a bilateral ankle condition.  However, the examiner noted that the Veteran's report that he "developed atopic dermatitis over the legs and ankles secondary to the use of boots while in service" and that "this was accompanied by edema in the area."  The examiner indicated that the "skin changes have become chronic" and that the ankles are painful, with worsening pain "with the increases in swelling."  The examiner noted that the Veteran currently "has symptoms of swelling and pruritus in the areas."  The examiner did not provide an etiology opinion with respect to any skin conditions because an "ankle joint condition is not found."  

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the October 2012 examination report is incomplete for several reasons.  As an initial matter, the examiner's statements regarding the Veteran's service treatment records are inaccurate and reflect a less than thorough review of the evidence.  In this regard, the examiner incorrectly indicated that the only in-service treatment for a skin condition was for the August 1977 right ankle infection; however, as noted above, service treatment records show treatment for fungal infections of the feet on five separate occasions.  The examiner did not discuss these records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  As the opinion appears to have been based on an inaccurate factual premise, it is incomplete and a new opinion is needed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Additionally, the October 2012 VA examiner did not consider the Veteran's lay statements regarding symptoms in service and since service.  Moreover, the October 2012 VA examiner explicitly found that the Veteran's only currently diagnosed skin condition was fungal dermatitis of the feet and implicitly found that the Veteran did not have a current skin condition of the bilateral ankles.  However, since that examination, additional VA treatment records have been associated with the claims file showing treatment for and diagnoses of skin conditions affecting the bilateral feet and ankles, to include chronic eczema, hyperpigmentation, and HPK lesions.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination in order to determine the nature and etiology of any currently diagnosed skin conditions of the bilateral feet and ankles. 

Increased Rating

The Veteran seeks a compensable rating for his left foot disability.  The Veteran is service connected for residuals of fusion of the fourth toe of the left foot.  

By way of background, in October 1980, was treated for a corn on the 4th digit of the left foot.  In November 1982, the Veteran complained of pain in the 4th digit of his left foot.  An x-ray showed hammer toe of the 4th digit, and surgery was recommended.  In January 1983, the Veteran underwent arthroplasty of the 4th toe of the left foot.  The preoperative diagnosis was "hammer toe, 4th digit, left foot."  An operative report shows a finding of "hypertrophy, proximal phalangeal head, 4th digit, left foot."

In February and March of 1983, the Veteran reported continuing discomfort and swelling in the 4th digit of his left foot.  The podiatrist recommended that the Veteran undergo fusion of the proximal interphalangeal (PIP) joint of the fourth toe, which he underwent in April 1983.  The preoperative and postoperative diagnoses were "hammer toe, 4th digit, left foot."   An operative report shows a finding of "osteophytic bone formation."  A June 1983 follow-up note shows that the Veteran reported only occasional discomfort, and examination showed good alignment and no hammertoes.  

In September 2005, the Veteran was seen at the Little Rock VA Medical Center (VAMC) for the first time.  On that date, he reported, as part of his primary surgical history, "surgery on the right 4th toe."   

In September 2008, the Veteran submitted a service connection claim for a right foot condition.  On the Veteran's formal application, he reported that his right foot "had bone removed due to injury in field exercise" in May 1981.  

In December 2010, the Veteran reported to the VA emergency room complaining of "bilateral foot pain when walking."  On examination, the Veteran reported "numbness in his feet."  The Veteran was evaluated by neurology and diagnosed with sensory polyneuropathy.  He was prescribed medication for "neuropathic pain."  A February 2011 VA treatment note shows that the Veteran reported chronic pain in his feet bilaterally, and he was assessed as having neuropathy.  

The Veteran was afforded a VA examination in March 2011.  The Veteran reported that he "wedged his left foot in a rock during a field exercise and later developed left little toe pain and swelling."  He indicated that he was diagnosed with a fracture and underwent surgery.  The Veteran denied any intervening trauma or any treatment since discharge from service, and he denied any lost time from his former occupation due to left foot pain.  In the medical history section of the report, the VA examiner indicated that the Veteran had a "left little toe fracture reduction" in 1981 at Quantico, Virginia.  The Veteran reported pain while walking of the lateral foot, he denied any other symptoms.  On examination, there was evidence of tenderness of the lateral sole, and there was evidence of abnormal weight bearing in the form of callosities.  The Veteran had hammertoes of the second and third toes, but no claw foot.  The Veteran also had hallux valgus with 18 degrees of angulation at the first metatarsophalangeal (MTP) joint with stiffness of the great toe.  There were plantar warts in the center of the ball of the left foot and under the fifth metatarsal.  The Veteran's gait was slightly antalgic, favoring the left foot.  X-rays of the left foot revealed mild pes planus, hallux valgus, hammertoes, and degenerative joint disease of the first MTP joint.  The examiner diagnosed the Veteran with mild pes planus, hallux valgus, and degenerative joint disease of the first MTP joint with hammertoes.  After reviewing the Veteran's service treatment records, the examiner noted that the veteran "sustained a left 4th toe fracture and underwent arthroplasty (fusion) of the joint on 1/11/83."  The examiner further indicated that "[i]n the intervening years, he has developed mild pes planus, hallux valgus, arthritis of the first MTP joint and hammertoes in BOTH feet."  (emphasis in original).  The examiner opined that none of the Veteran's current left foot conditions are causally related to the left fourth toe fracture the Veteran sustained in service.  

A May 2011 VA emergency room note shows that the Veteran reported "right foot plantar forefoot pain for years worsening more acutely."  The impression was "Hx peripheral neuropathy with plantar warts vs. callouses."

The Veteran was afforded another VA examination in August 2012.  The Veteran reported that he got his left foot caught between rocks while training and that he sustained a left 4th toe fracture that was ultimately treated with surgical fusion.  The Veteran indicated that since the military, he has had infrequent pain in the medial-lateral left foot that does not limit sleep or activities.  He also reported no medical treatment for a foot condition since getting out the military.  The Veteran also complained of a callous on the sole of the left foot that interferes with walking, and numbness and "pins and needle sensation" in the feet for several years.  On examination, the Veteran had hammer toes of the left second and third toe and hallux valgus.  The Veteran's gait was stable, and there was a callous on the soles of the feet.  There was no palpable tenderness of the feet, and there was no appreciable scar on the left lateral foot (site of surgical fusion).  The Veteran did not use any assistive devices to aid in ambulation.  The examiner provided diagnoses of hammer toes, hallux valgus, mild pes planus, callosities, fracture left foot, and degenerative joint disease of the first MTP joint.  The examiner also indicated that the Veteran "is not having a problem with his service connected foot condition (fracture of the left foot).  His current diagnosis [sic] are new and unrelated to the service connected condition."  

A May 2013 VA treatment record shows that the Veteran complained of foot pain, which was attributed to peripheral neuropathy.  A September 2014 VA treatment note show that the Veteran reported bilateral foot pain, left worse than right.  X-rays showed hammertoes, and the Veteran was referred to podiatry.

A February 2015 VA podiatry consultation shows that the Veteran reported pain on the sides and the mid arch of both feet for the past five to six years.  He described the pain as a sharp shooting sensation when he walks.  On examination, the Veteran had a subtalar varus foot type bilaterally, hammertoes 2 through 5 bilaterally, splay feet bilaterally, a dorsal bunion of the left first MP joint, a short left fourth toe from previous injury, and lateral foot instability on the right.  An x-ray showed mild to moderate hallux valgus bilaterally, but no fracture, dislocation, or bony heel spurs.  The Veteran also had tender callous buildup at bilateral fifth and right first, which was "contributing to lateral foot pain."  

The Veteran was afforded a VA examination in March 2015.  The Veteran reported chronic pain at the fracture site, increased with standing and walking.  The examiner indicated that the Veteran had pain on movement, pain on weight-bearing, disturbance of locomotion, and interference with standing.  The examiner reported that the Veteran's foot injury was moderate in severity.  The examiner also indicated that the Veteran used a cane constantly due to left foot pain.  The examiner did not mention or discuss the Veteran's other foot diagnoses.  

The Veteran was afforded a VA foot examination in August 2015.  The examiner noted the following diagnoses: pes planus, hammer toes, left 4th toe fracture, and bilateral foot degenerative joint disease.  Regarding the history of the Veteran's foot condition, the examiner noted "[o]nset in 1979" when the "Veteran's left 4th toe was run over by a jeep in service."  The examiner indicated that "[i]t healed with an angulation deformity of 18 degrees, and required surgical resection of part of the bone and fusion."  The examiner further indicated that "[l]ater the [V]eteran developed degenerative joint disease in the toes, and hammer toes."  The Veteran reported that in 2006, he began to have radicular symptoms in the great toes.  The Veteran indicated that his current symptoms are "radicular pain bilaterally and treatment is gabapentin and twice a day tramadol."  The Veteran reported sharp pain, like needles, of his foot.  On examination, the Veteran had hammer toe of the left second and third toes.  He also had pes planus, and x-rays revealed degenerative joint disease bilaterally.  The examiner indicated that the Veteran's foot injury was severe and chronically compromised weight bearing.  The examiner also opined that bilateral pes planus, degenerative joint disease, and hammer toes are all the development of a new and separate condition.  However, the examiner did not delineate the symptoms associated with each of the Veteran's diagnoses.  

The Board finds that these examinations are inadequate for rating purposes.  In particular, no rationale was provided by the examiners explaining why they found that the Veteran's other left foot disorders were not related to the service-connected residual of fusion, 4th toe, left foot.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, it is unclear whether or not the symptoms from the Veteran's currently non-service-connected foot disabilities can be clearly separated from the symptoms of the Veteran's service-connected foot disability.  This is a critical point because if the symptoms from the non-service-connected disorders cannot be distinctly separated from the symptoms from the service-connected disorder, than all foot symptomatology is to be considered when rating the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  As such, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide the names, addresses, and approximate dates of treatment for all medical care providers who have treated him for the issues on appeal since his discharge from service.  Specifically request that the Veteran furnish appropriate authorization to obtain treatment records from a private provider regarding treatment for peripheral neuropathy prior to 2005.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  All attempts to locate these records must be documented in the claims folder.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal dated from November 2015 to the present.

2. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. Obtain and associate with the claims file the Veteran's complete service personnel records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(e).

4. Request from the Veteran additional information and evidence relevant to his service connection claim for an acquired psychiatric disorder, to include PTSD.  He should again be asked to provide as much information as possible regarding his claimed stressors, particularly specific dates, full names of the people involved, and places. 

Should the Veteran provide sufficient information regarding his claimed stressors, request that the JSRRC provide any available information which might corroborate the Veteran's alleged in-service stressors.  Forward a copy of the Veteran's DD Form 214, together with any new stressor information that has been obtained, to the JSRRC for an attempt at stressor verification.  The JSRRC should be asked to provide any additional information that might corroborate any of the Veteran's alleged stressors.

5. After all available records have been associated with the claims file, obtain an addendum opinion regarding the nature and etiology of the Veteran's diagnosed bilateral hearing loss.  The claims file and a copy of this REMAND must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.  

Following a review of the claims file, and if necessary an examination of the Veteran, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset during service or is causally or etiologically due to in-service noise exposure.  The examiner must discuss the in-service audiograms of record and must discuss the shifts in hearing thresholds between the Veteran's entrance into service and his separation therefrom.

For purposes of this opinion, the Board notes that there is a factual basis in the record to support the Veteran's account of his exposure to hazardous levels of noise in-service while performing his duties as a rifleman, which is deemed credible, and therefore the "in-service injury" of acoustic trauma is conceded.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences as applicable to this case, which may reasonably explain the medical guidance in this study of this case.

6. After all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.

The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for any acquired psychiatric disorders found to be present during the pendency of this appeal.  If there are different diagnoses than those currently of record, the examiner should attempt to reconcile the diagnoses with the evidence of record. 

If a diagnosis of PTSD is appropriate, the examiner should state whether: (1) each claimed stressor was sufficient to produce PTSD based on a "fear of hostile military or terrorist activity" during service; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of (1) witnessing the deaths and injuries of fellow marines during live fire exercises; (2) thinking he killed his friend during a live fire exercise; (3) having his wife leave him while overseas; (4) not being able to attend his parents' funeral; (5) being subjected to water and sand torture during POW training; (6) being shot at while guarding an ammunition depot in Korea; (7) almost falling off a cliff during training; and (8) witnessing fellow Marines trying to kill themselves in basic training.  

With respect to each acquired psychiatric disorder other than PTSD found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include depressive disorder, adjustment disorder with mixed emotions, and psychosis), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, was caused by, or is otherwise related to, the Veteran's military service.  In offering this opinion, the examiner must acknowledge and discuss the Veteran's reports of (1) witnessing the deaths and injuries of fellow marines during live fire exercises; (2) thinking he killed his friend during a live fire exercise; (3) having his wife leave him while overseas; (4) not being able to attend his parents' funeral; (5) being subjected to water and sand torture during POW training; (6) being shot at while guarding an ammunition depot in Korea; (7) almost falling off a cliff during training; and (8) witnessing fellow Marines trying to kill themselves in basic training. 

In rendering the requested opinions, the examiner should consider all relevant treatment records and statements of record pertaining to psychiatric problems over the years, to include a July 1980 service treatment record showing that the Veteran reported that he was undergoing stress from home activities and work environment and VA treatment records discussing the Veteran's psychiatric disorders.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the study of this case.

7. After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature and etiology of any and all upper and lower extremity peripheral neuropathy conditions diagnosed proximate to, or during the pendency of, this appeal.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed upper extremity peripheral nerve condition, to include sensory polyneuropathy, bilateral carpel tunnel syndrome, and paresthesias, had its onset in service or is related to any in-service disease, event, or injury, to include the February 1980 service treatment record showing that the Veteran reported right shoulder pain, numbness, and weakness that radiated into the right hand, the April 1980 service treatment record showing treatment for continuous chronic right arm pain from elbow radiating to shoulders and scapula, and the Veteran's reports of pain and numbness due to his pack cutting into his shoulders during long marches. 

The examiner should also render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed lower extremity peripheral nerve condition, to include sensory polyneuropathy, meralgia paresthetica, bilateral femoral cutaneous neuropathy, and left lateral femoral cutaneous nerve entrapment, had its onset in service or is related to any in-service disease, event, or injury to include service treatment records showing treatment for knee and thigh pain and the Veteran's reports of pain after long marches.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed lower extremity peripheral nerve condition, to include sensory polyneuropathy, meralgia paresthetica, bilateral femoral cutaneous neuropathy, and left lateral femoral cutaneous nerve entrapment, was (1) caused by or (2) aggravated by the Veteran's left foot disability.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's lower extremity peripheral nerve condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the left foot disability.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the study of this case.

8. After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature and etiology of any and all skin condition of the bilateral feet and ankles diagnosed proximate to, or during the pendency of, this appeal.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed skin condition of the bilateral feet and ankles, to include fungal dermatitis, bilateral onychomycosis, lower extremity eczema, HPK lesions, and hyperpigmentation of the ankles, had its onset in service or is related to any in-service disease, event, or injury, to include service treatment records showing treatment for infection of the ankle, tinea pedis, foot rash, athletes foot, and foot infection secondary to fungus, as well as the Veteran's reports of experiencing a rash around the feet and ankles due to wearing boots for long periods of time.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the study of this case.

9. After all available records have been associated with the claims file, schedule the Veteran for a VA examination to evaluate the current severity of his left foot disability (residual of fusion, 4th toe, left foot). The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations related to the Veteran's service-connected left foot disability (residual of fusion, 4th toe, left foot), including findings based on repetitive range of motion testing, flare-ups, and functional impairment.

The examiner should indicate whether hallux valgus, pes planus, hammertoes, bunions, degenerative joint disease, or any other abnormalities noted on x-ray studies represent the natural progression of the Veteran's service-connected left foot disability or whether they are a separate and distinct disability.

The examiner also should provide a discussion and rationale as to whether the Veteran's complaints of pain are due to his service-connected left foot disability or to his nonservice-connected foot disorders.  If residual symptoms of the in-service left foot injury cannot be distinguished from symptoms of other non-service connected disabilities of the left foot, the examiner must so state.

The examiner should also clearly describe the level of severity of each residual of the left foot injury in terms of mild, moderate, moderately severe, or severely disabling.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the study of this case.

10. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


